Citation Nr: 0739502	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977 in the United States Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran's claim of entitlement to service 
connection for depression.

In August 2007, the appellant testified before the 
undersigned Veterans Law Judge.  A copy of the transcript is 
of record.


FINDINGS OF FACT

1.  The first diagnosis of depression is many years after 
service.

2.  The veteran's depression is not shown to be causally 
related to service or to his service-connected hypertensive 
vascular disease.


CONCLUSION OF LAW

The veteran's depression was not incurred in or aggravated by 
active duty service, nor is it proximately due to or 
aggravated by his service-connected hypertensive vascular 
disease.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed his currently 
diagnosed depression as a result of his service-connected 
hypertensive vascular disease.  Specifically, the veteran 
claims that his service-connected disability has hindered his 
ability to secure employment, which has caused his 
depression.  It is noted that service connection for 
hypertensive vascular disease, which is currently rated as 40 
percent disabling, is in effect.  

Applicable VA law and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Also, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection on a secondary basis, service 
connection may be granted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
notes that 38 C.F.R. § 3.310, the regulation which governs 
claims for secondary service connection, has been amended.  
71 Fed. Reg. 52,744 (Sept. 7, 2006) (38 C.F.R. § 3.310(b) 
(2007)).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

After carefully reviewing and weighing the evidence of 
record, the Board finds that the evidence does not show a 
relationship between the veteran's depression and his service 
or his service-connected hypertensive vascular disease.

At the outset, the Board acknowledges that a current 
diagnosis of depression is of record.  Nonetheless, there is 
no evidence showing that the veteran incurred depression in 
service or that his depression is in any way related to 
events of service.  More importantly, there is no competent 
and credible evidence of record showing that the veteran's 
depression was caused by, proximately due to, or aggravated 
by his service-connected hypertensive vascular disease.

In fact, the service medical records indicate that the 
veteran, with minor exception, had normal psychological 
findings.  Although in February 1977, the veteran complained 
of nervousness, the service medical records are otherwise 
silent.  On a separation examination in June 1977, the 
veteran denied both depression or excessive worry and nervous 
trouble of any sort.  He also signed a form in August 1977 
stating that although a separation examination was performed 
in June 1977, his medical condition had not changed.  The 
Board also notes that the veteran does not contend that his 
depression is service related.  

In addition, the competent and credible evidence does not 
show that the veteran's depression is related to his service-
connected hypertensive vascular disease.  In this regard, the 
Board has reviewed the report of an examination performed by 
VA in April 2005.  In this report, the examiner described how 
the veteran stated that he cannot find a job and cannot pass 
a physical due to his elevated blood pressure.  The veteran 
stated that he "was sad all the time [and also stated that] 
his depression began a year ago when he was laid of (sic) 
from a job."  Nonetheless, after examination, the examiner 
did not find evidence that the veteran's depression is 
related to his hypertension.  The veteran's other VA 
treatment reports dated from 1980 through 2006 are silent in 
this regard as well.  

The Board notes that the veteran's representative contends 
that the 2005 VA examination is inadequate, as the 
representative believed that the examiner determined whether 
the depression was directly connected to service, but did not 
determine whether it was related to the veteran's 
hypertension.  As noted above, however, the examiner 
specifically stated that the veteran's hypertension did not 
cause the veteran's depression.  The examiner's conclusion 
was also rendered after he reviewed the veteran's claims 
file, medical history, and clinical findings.  The Board 
finds that the VA examination is adequate and is of great 
probative value.

In this case, the Board is cognizant of the veteran's 
honorable service to this country and his appellate 
assertions.  While the veteran may sincerely believe that a 
relationship exists between his depression and his service-
connected disability, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that there is no relationship 
between the veteran's service or his service connected 
hypertensive vascular disease.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Based on the above reasoning, a preponderance of the evidence 
weighs against the veteran's claim, and there is no 
reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).  The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in January 2005, prior to the initial 
adjudication of the claim in April 2005.  The veteran's claim 
was subsequently readjudicated in a 2006 statement of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
VCAA letter notified the veteran that VA would try to assist 
him in obtaining medical records, employment records, or 
records from federal agencies.  The letter informed the 
veteran that if there is any other evidence or information 
that the veteran thinks will support his claim, the veteran 
should tell the RO.  The Board finds that VA has satisfied 
the four elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
The Board further notes that, in relation to another claim 
that is not before the Board, the veteran was provided with 
the information required by Dingess.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and VA treatment records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was provided with an examination regarding his 
claim in April 2005.  As discussed above, the Board finds 
that this examination was adequate.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Service connection for depression, claimed as secondary to 
service-connected hypertensive vascular disease, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


